                 Case 2:19-cv-00812-RBL Document 56 Filed 07/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10         TIMOTHY A. MCCAMEY,
                                                                CASE NO. 2:19-cv-00812-RBL-JRC
11                                Plaintiff,
                                                                ORDER ADOPTING REPORT AND
12                v.                                            RECOMMENDATION
13         AMERICAN BEHAVIORAL HEALTH
           SYSTEMS INC., et al.,
14
                                  Defendants.
15

16             The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

17   Richard Creatura and the remaining record, does hereby find and ORDER:

18             (1) The Court adopts the Report and Recommendation. Defendants’ summary judgment

19   motions (Dkts. 45, 48) are granted. The Court dismisses with prejudice plaintiff’s remaining

20   claims.

21             (2) For purposes of any appeal, plaintiff’s in forma pauperis status is revoked.

22   ///

23   ///

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
                 Case 2:19-cv-00812-RBL Document 56 Filed 07/08/20 Page 2 of 2



 1          (3) The Clerk shall close the case and send copies of this order to plaintiff and Judge

 2   Creatura.

 3          Dated this 8th day of July, 2020.



                                                         A
 4

 5
                                                         Ronald B. Leighton
 6                                                       United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
